Name: Council Regulation (EEC) No 3041/78 of 18 December 1978 fixing for the 1979/80 milk year the guideline figure for the fat content of standardized whole milk imported into Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 78 Official Journal of the European Communities No L 361 /7 COUNCIL REGULATION (EEC) No 3041/78 of 18 December 1978 fixing for the 1979/80 milk year the guideline figure for the fat content of stan ­ dardized whole milk imported into Ireland and the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1411 /71 of 29 June 1971 laying down additional rules on the common organization of the market in milk and milk products falling within tariff heading No 04.01 (*), as last amended by Regulation (EEC) No 566/76 (2), and in particular Article 3 (6) (b) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 3 (5) of Regulation (EEC) No 1411 /71 , Ireland and the United Kingdom apply within their territories the formula of non-standard ­ ized whole milk within the meaning of the second indent of Article 3 ( 1 ) (b) of that Regulation ; Whereas, pursuant to Article 3 (6) and (7), a guideline figure must be fixed for the milk year 1979/80 for the fat which standardized whole milk coming from another Member State must contain to be able to be marketed within the territories of the two abovemen ­ tioned Member States ; whereas this guideline figure must be the weighted average fat content of the whole milk produced and marketed in the importing Member State during the previous year, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 milk year, the guideline figure referred to in Article 3 (6) (b) of Regulation (EEC) No 141 1 /71 shall be :  3-59 % for Ireland,  3-84 % for the United Kingdom. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1978 . For the Council The President J. ERTL ( ») OJ No L 148 , 3 . 7. 1971 , p . 4. (2) OJ No L 67, 15 . 3 . 1976, p . 23 .